DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1, 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US 2006/0116434).

3. Sasaki et al discloses a process for producing expanded non-cross-linked polypropylene-based resin beads comprising:
1) preparing a non-crosslinked resin particles of a base resin comprising a polypropylene resin such as propylene homopolymer or ethylene-propylene block copolymer, and optionally further a low density polyethylene ([0037]-[0040]);
2) dispersing said particles in a dispersion medium containing an organic peroxide;
3) heating the dispersion to decompose the organic peroxide thereby obtaining non-crosslinked surface-modified resin particles ([0047]-[0048], [0105]);

5) expanding the surface-modified particles ([0115]-[0116]).
The expanded surface-modified particles have a density of 10-500 g/L (0.01-0.5 g/cc) ([0123], as to instant claims 8).  

4.  Since the particles of Sasaki et al comprising the propylene-based polymer and low density polyethylene, as the base resins, are surface-modified by reaction with peroxide, therefore, the surface-modified particles of Sasaki et al appear to be, at least partially peroxide-modified polypropylene or propylene-ethylene block copolymer and peroxide-modified low density polyethylene as well.
Thus, the expanded particles comprise a combination of the peroxide-modified polypropylene, such as propylene-ethylene block copolymer, and peroxide-modified low density polyethylene.

5.  Since in the process of Sasaki et al the particles are cited as non-cross-linked, therefore, the particles will intrinsically and necessarily have, or would be reasonably expected to have the gel content of 0%.

6. Though in the process of Sasaki et al the particles of the base resin are produced first, followed by modification with a peroxide, wherein in the present claim 1 the peroxide-modification is conducted before the formation of the beads, selection of any Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

7.  Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al (JP 2013/064137, based on machine English translation) in view of Harris et al (US 2006/0199914) and Diehl et al (US 2015/0166779).

8. Prieto et al discloses a process comprising ([0153]):
1) preparing a composition comprising an ethylene/α-olefin copolymer having Tm of 110-130ºC, specifically an ethylene/α-olefin copolymer multi-block copolymer alone, or in admixture with a second polymer including polyolefins, such as ethylene copolymers,  low density polyethylene and high melt strength polypropylene ([0022], [0023], [0031], [0103], [0108], [0110], [0111], [0165]);
2)  heating the composition to a temperature of its melting point;

4) preparing a foam in a form of spheres or beads ([0104]),
Wherein the foam is having density of 0.15-0.5 g/cc ([0008], as to instant claims 8-10).

9. Since i) the polymer composition is heated to its melting point before addition of the foaming agent, ii) Tm of the ethylene-alpha olefin copolymer is 100-130ºC, specifically exemplified Tm of 115.7ºC and 109.7ºC  ([0212], [0213]) and iii) foaming agent is added to the molten composition, therefore, the foaming agent in the process of Prieto et al appears to be added at a temperature in the range of 100-130ºC as well (as to instant claim 2). Further, based on the teachings of Prieto et al and depending on the specific melting points of the polymers constituting the composition and the melting point of the overall composition used for making the foam beads, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific temperature of addition of the foaming agent, so to ensure the thorough distribution of said foaming agent in the molten polymer composition as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

10.  In some applications the foam can be cross-linked ([0105]); the composition used for making the foam comprises 0-10%wt of a cross-linking agent ([0116], [0117]).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

11. Though Prieto et al does not explicitly teach the composition used for the forming of the foam beads comprising peroxide-modified ethylene-alpha olefin multi-block copolymer,
1) Harris et al discloses ethylene-alpha olefin multi-block copolymers that are rheology- modified by treatment with peroxide, having improved melt strength and used for making foams ([0282]-[0285]), wherein the rheology-modified multi-block copolymers provide low density foams with higher tensile strength and compression set ([0285], [0288], [0357], [0358], claim 27). The modified ethylene-alpha olefin multi-block copolymers can be used in a blend with non-modified multi-block copolymers ([0289]).

2) Diehl et al discloses a rheology-modified ethylene-alpha olefin multi-block copolymer that is modified with peroxide, having a melt strength of 21 cN ([0111]).

12.  Since both Prieto et al and Harris et al  are related to foams based on ethylene-alpha olefin multi-block copolymers, and thereby belong to the same field of endeavor, wherein Harris et al explicitly teaches that the use of peroxide-modified rheology-modified ethylene-alpha olefin multi-block copolymers having increased melt strength provide low density foams with higher tensile strength and compression set,  therefore, based on the combined teachings of Prieto et al and Harris et al , it would have been obvious to a one of ordinary skill in the art to either a) at least partially add the peroxide-modified rheology-modified ethylene-alpha olefin multi-block copolymers having increased melt strength of Harris et al, specifically the rheology modified ethylene-alpha olefin multi-block copolymer modified with peroxide having a melt strength of 21 cN of Diehl et al, as the second polyolefin in the composition of  Prieto et al (as to instant claims 1, 5), or ii) to subject the ethylene-alpha olefin multiblock copolymer of Prieto et al to rheology modification with peroxide as taught by Diehl et al and Harris et al  or to substitute the ethylene-alpha olefin multi-block copolymer of  Prieto et al  with the rheology modified ethylene-alpha olefin multi-block copolymer modified with peroxide and having a melt strength of 21 cN as taught by  Diehl et al and Harris et al (as to instant claim 4), so to provide the foam of Prieto et al having low density with KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one 

13. Since the composition used for making the foam beads of Prieto et al in view of Harris et al and Diehl et al essentially or substantially comprises an ethylene-alpha olefin multi-block copolymer that is rheology-modified by peroxide treatment, that is not cross-linked and is having a melt strength of 7-40 cN (fig. 16 of Harris et al), specifically 21 cN ([0111] of Diehl et al), therefore, the composition of Prieto et al in view of Harris et al and Diehl et al will intrinsically and necessarily have, or would be reasonably expected to have a melt strength in the range of 9-30 cN and gel content of 0% as well (as to instant claims 7, 9-10). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

14. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amount of the rheology-modified ethylene-alpha olefin multi-block copolymer in the overall In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15. Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al (JP 2013/064137, based on machine English translation) in view of Harris et al (US 2006/0199914) and Diehl et al (US 2015/0166779), in further view of Lee et al (US 5,639,818).

16. The discussion with respect to Prieto et al (JP 2013/064137, based on machine English translation) in view of Harris et al (US 2006/0199914) and Diehl et al (US 2015/0166779), set forth in paragraphs 7-14 above, is incorporated here by reference.

17. Though Prieto et al in view of Harris et al and Diehl et al do not disclose the composition used for making the foam beads further comprising a peroxide-modified low density polyethylene,
Lee et al discloses non-crosslinked peroxide-modified polyethylene, including low density polyethylene LDPE, having superior rheological properties, especially melt strength (Abstract, col. 3, lines 29-55; col. 4, lines 46-50; col. 5, lines 1-2; col. 8, lines 58-60).
Prieto et al in view of Harris et al and Diehl et al comprises the use of rheology-modified peroxide-modified ethylene polymers to ensure the production of foams having low density and higher tensile strength and compression set, wherein Lee et al discloses non-crosslinked peroxide-modified polyethylene, including low density polyethylene LDPE, having superior rheological properties, especially melt strength further having reduced draw resonance behavior (col. 3, lines 53-55), therefore, based on the combined teachings of Lee et al and Prieto et al in view of Harris et al and Diehl et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially and in a minor amount , the non-crosslinked peroxide-modified polyethylene, including low density polyethylene LDPE, having superior rheological properties of Lee et al in the composition of Prieto et al in view of Harris et al and Diehl et al, so to further improve the properties of the foam of Prieto et al in view of Harris et al and Diehl et al, such as density, tensile strength and compression set, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	

Prieto et al in view of Harris et al, Diehl et al and Lee et al essentially or substantially comprises an ethylene-alpha olefin multi-block copolymer that is rheology-modified by peroxide treatment,  that is not cross-linked and is having a melt strength of 7-40 cN (fig. 16 of Harris et al), specifically 21 cN ([0111] of Diehl et al), and a non-cross-linked peroxide-modified LDPE, therefore, the composition of Prieto et al in view of Harris et al, Diehl et al and Lee et al will intrinsically and necessarily have, or would be reasonably expected to have a melt strength in the range of 9-30 cN and gel content of 0% as well (as to instant claims 7, 9-10). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

20. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the rheology-modified ethylene-alpha olefin multi-block copolymer and peroxide-modified LDPE in the overall polymer composition used for making the foam beads, so to produce the composition having a desired melt strength, depending on the specific end-use of the foam beads as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.US 6,103,833 and US 2002/0115796 disclose rheology-modified polyolefins modified by peroxide treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764